DETAILED ACTION
This office action is in response to amendment filed on 11/10/2021.
Claims 1-18 are pending of which claims 1, 12 and 18 are independent claims.
The present application is being examined under AIA  first to invent provisions. 
IDS filed on 08/25/2011 and 12/15/2021 is considered.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190313386 to Hwang (hereinafter “Hwang”) in view of US. Pub. 20200350980  to Rofougaran (hereinafter “Rofougaran”)

Regarding claim 1: Hwang discloses a  wireless communication system, comprising: a first communication device that comprises a digital signal processor, wherein the digital signal processor (Hwang, see paragraph [0075] in the millimeter frequency band a beamforming may include (i) digital beamforming that creates a phase difference in a digital baseband signal)  is configured to: obtain a plurality of radio frequency (RF) signals corresponding to different communication protocols via the plurality of different type of wireless networks (Hwang, see paragraph [0216], FIG. 1 to 21, an RF signal  in a device may be configured to implement one or more protocols, such as layers of the air interface protocols for communication see Table 1, and the protocol, such as, internet protocol is used to wireless use internet service like local area network); merge the obtained plurality of RF signals corresponding to different communication protocols into a mmWave RF signal of a specified frequency (Hwang, see paragraph [0073],  an NR system may utilize a single high–frequency band, e.g., a millimeter–frequency band of 6 GHz or more, in order to transmit data while maintaining a high data rate for a large number of users in a wide frequency band, this approach creates  the millimeter-frequency band that  may have a frequency characteristic in which the signal attenuation is very high, and to avoid this, an NR system may utilize a high frequency band, and transmit a signal beam in a specific direction using  a narrow beam and this narrow beam has a specific frequency characteristic where  the range of a single base station may be narrowed, the base station may collect a plurality of narrow beams and provide services over a wide band that encompasses the plurality of narrow beams); and transmit the mmWave RF signal of the specified frequency to a second communication device (Hwang, see paragraph [0073], an NR system that utilizes at least a band of 6 GHz may transmit a signal beam in a specific direction, rather than in all directions, so as to transmit a narrow beam, the base station may collect a plurality of narrow beams and provide services over a wide band that encompasses the plurality of narrow beams, and each narrow band represents a specific frequency). 

Rofougaran, see paragraph[0019],  this is a wireless communication using a wireless network  and not communication via local area network, and since there are a wide range of frequency spectrum, such as 3G, 4G, 5G NR, or true 5G, each antenna may be configured with a different wireless network, multiple frequency spectrums may be supported together; for 5G NR, there may be two NR frequency Ranges (frequency range 1 and 2 or type 1 and 2) that may be utilized for practical implementations Frequency range 1 or type 1 may overlap and extend 4G LTE frequencies, operating from 450 MHz to 6,000 MHz, which is also commonly referred to as NR or sub-6 gigahertz (GHz); frequency range 2 or type 2 operates at a much higher about 24 GHz to 52 GHz, which is commonly also referred to as millimeter wave (mmWave), although `millimeter` frequency length typically begins at 30 GHz. Note: the phase array of antenna is used to communicate with multiple different wireless network as disclosed in FIG. 3). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Rofougaran into Hwang’s system/method because it would enable the production of switched beamforming.  Such  (Rofougaran; [0035]).

Regarding claim 2: Hwang discloses the  wireless communication system according to claim 1, wherein the digital signal processor(Hwang, see paragraph [0075] in the millimeter frequency band a beamforming may include (i) digital beamforming that creates a phase difference in a digital baseband signal, (ii) analog beamforming that creates a phase difference using a time delay (i.e., a cyclic shift) on the modulated analog signal, and (iii) hybrid beamforming using both digital beamforming and analog beamforming)  is further configured to up convert a frequency of each of the plurality of RF signals to a different frequency for the merge into the mmWave RF signal (Hwang, see paragraph [0075] a technique for forming a narrow beam in the millimeter frequency band, beam forming be may implemented in which energy is up converted in a specific direction by transmitting the same signal using an appropriate phase difference to a large number of antennas in a base station or a UE, and such beamforming schemes include (i) digital beamforming that creates a phase difference in a digital baseband signal, (ii) analog beamforming that creates a phase difference using a time delay (i.e., a cyclic shift) on the modulated analog signal, and (iii) hybrid beamforming using both digital beamforming and analog beamforming). 

Regarding claim 3: Hwang discloses the  wireless communication system according to claim 1, wherein the digital signal processor (Hwang, see paragraph [0075] in the millimeter frequency band a beamforming may include (i) digital beamforming that creates a phase difference in a digital baseband signal) is further configured to map and align the plurality of RF signals corresponding to different communication protocols in the mmWave RF signal (Hwang, see paragraph [0216], FIG. 1 to 21, processor in a device may be configured to implement one or more protocols, such as layers of the air interface protocols for communication) in accordance to a number of source antennas from which the plurality of RF signals are obtained (Hwang, see paragraph [0073],  an NR system may utilize a single high–frequency band, e.g., a millimeter–frequency band of 6 GHz or more, in order to transmit data while maintaining a high data rate for a large number of users in a wide frequency band, this approach creates  the millimeter-frequency band may have a frequency characteristic in which the signal attenuation is very high to avoid this, an NR system may utilize a high frequency band, and transmit a signal beam in a specific direction using  a narrow beam).

Regarding claim 4: Hwang discloses the  wireless communication system according to claim 1, wherein the digital signal processor(Hwang, see paragraph [0075] in the millimeter frequency band a beamforming may include (i) digital beamforming that creates a phase difference in a digital baseband signal)  is further configured to provide the mmWave RF signal of the specified frequency to a plurality of second communication devices in a chain transmission or a parallel transmission, wherein each Hwang, see paragraph [0073],  an NR system may utilize a high frequency band, and transmit a signal beam in a specific direction using  a narrow beam, and this narrow band communicates with one of second communication devices that is configured to extract from the narrow band that is part of the mmWave RF signal as one of the merged plurality of RF signals and each narrow band from each antenna is transmitted in parallel or simultaneously ).  

Regarding claim 5: Hwang discloses the  wireless communication system according to claim 1, wherein each of the plurality of RF signals communicated over a corresponding type of wireless network of the plurality of different type of wireless networks has a defined communication range(Hwang, see paragraph [0073],  an NR system may utilize a single high–frequency band, e.g., a millimeter–frequency band of 6 GHz or more, in order to transmit data while maintaining a high data rate for a large number of users in a wide frequency band, this approach creates  the millimeter-frequency band may have a frequency characteristic in which the signal attenuation is very high to avoid this, an NR system may utilize a high frequency band, and transmit a signal beam in a specific direction using  a narrow beam, each beam may transmit in a specific direction and may require an extension device to make the narrow band strong enough to reach it destination device), wherein a coverage of the plurality of RF signals corresponding to the different Hwang, see paragraph [0216], FIG. 1 to 21, processor in a device may be configured to implement one or more protocols, such as layers of the air interface protocols for communication).

However, Hwang does not explicitly teach extending beyond the defined communication range based on the transmission of the mmWave RF signal of the specified frequency that includes the plurality of RF signals. However, Rofougaran in the same or similar field of endeavor teaches extending beyond the defined communication range based on the transmit of the mmWave RF signal of the specified frequency that includes the plurality of RF signals (Rofougaran, see paragraph [0060], a mmWave radio frequency signal may be received by a repeater device from the base station to extend the range of the signal). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Rofougaran into Hwang’s system/method because it would enable the production of switched beamforming.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power efficient and non-computational resource intensive beamforming for communication (Rofougaran; [0035]).

Regarding claim 6: Hwang discloses a digital signal processor configured to obtain a plurality of radio frequency (RF) signals. However, Hwang does not explicitly teach the wireless communication system according to claim 1, wherein the first communication device and the second communication device is one of: a fifth generation (5G) modem, Rofougaran, see paragraph [0019], an evolved-universal terrestrial radio access-new radio (NR) dual connectivity (EN-DC) device and frequency range 1 may overlap and extend 4G LTE frequencies, operating from 450 MHz to 6,000 MHz, which is also commonly referred to as NR or sub-6 gigahertz (GHz)), a NR-enabled relay node, a NR-enabled repeater device (Rofougaran, see paragraph [0019],a NR-enabled repeater device or a relay device), a wireless local area network-enabled device, a wireless personal area network-enabled device, a mmWave-enabled device, or a 60 gigahertz (GHz) capable device (Rofougaran, see paragraph [1620], a mmWave RF architecture for 5G with 30 GHz and 40 GHz bands together with 60 GHz band). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Rofougaran into Hwang’s system/method because it would enable the production of switched beamforming.  Such combination would have been obvious to combine as both references are from analogous art where  (Rofougaran; [0035]).

Regarding claim 7: Hwang discloses a digital signal processor configured to obtain a plurality of radio frequency (RF) signals. However, Hwang does not explicitly teach the wireless communication system according to claim 1, wherein the plurality of different type of wireless networks correspond to a Wireless-Fidelity (Wi-Fi) network, a Bluetooth network, a Bluetooth low energy (BLE) network, a Zigbee network, a cellular network, an infrared communication network, a radio frequency for consumer electronics (RF4CE) network, a wireless sensor network, or an Internet-of-Things network. However, Rofougaran in the same or similar field of endeavor teaches the wireless communication system according to claim 1, wherein the plurality of different type of wireless networks correspond to a Wireless-Fidelity (Wi-Fi) network, a Bluetooth network, a Bluetooth low energy (BLE) network, a Zigbee network, a cellular network, an infrared communication network, a radio frequency for consumer electronics (RF4CE) network, a wireless sensor network, or an Internet-of-Things network (Rofougaran, see paragraph [0019], for example, an integrated repeater system that may be configured to operate in mmWave radio frequency range in cellular communication provides a mmWave radio frequency signal with reduced transmission loss or almost no transmission loss to the user equipment using an integrated repeater system that may be configured to receive a mmWave radio frequency signal from the user equipment in an uplink communication). It would have been obvious for one having ordinary level of skill in the art before the effective  (Rofougaran; [0035]).

Regarding claim 8: Hwang discloses a digital signal processor configured to obtain a plurality of radio frequency (RF) signals. However, Hwang does not explicitly teach the wireless communication system according to claim 1, wherein the different communication protocols correspond to a Wireless-Fidelity (Wi-Fi) protocol, a Bluetooth Protocol, a Bluetooth low energy (BLE) protocol, a Zigbee protocol, a cellular communication protocol, an infrared communication protocol, a radio frequency for consumer electronics (RF4CE) protocol, a wireless sensor network protocol, or different variations of wireless wide area network (WWAN), wireless local area network (WLAN), or wireless personal area network (WPAN) protocols. However, Rofougaran in the same or similar field of endeavor teaches the wireless communication system according to claim 1, wherein the different communication protocols correspond to a Wireless-Fidelity (Wi-Fi) protocol, a Bluetooth Protocol, a Bluetooth low energy (BLE) protocol, a Zigbee protocol, a cellular communication protocol, an infrared communication protocol, a radio frequency for consumer electronics (RF4CE) protocol, a wireless sensor network protocol, or different variations of wireless wide area network (WWAN), wireless local area network (WLAN), or wireless personal area network (WPAN) protocols (Rofougaran, see paragraph [0019], for example, an integrated repeater system that may be configured to operate in mmWave radio frequency range in cellular communication provides a mmWave radio frequency signal with reduced transmission loss or almost no transmission loss to the user equipment using an integrated repeater system that may be configured to receive a mmWave radio frequency signal from the user equipment in an uplink communication).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Rofougaran into Hwang’s system/method because it would enable the production of switched beamforming.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power efficient and non-computational resource intensive beamforming for communication (Rofougaran; [0035]).

Regarding claim 12. A wireless communication system, comprising: a first communication device and a second communication device, wherein the first communication device comprises a first digital signal processor (Hwang, see paragraph [0075] in the millimeter frequency band a beamforming may include (i) digital beamforming that creates a phase difference in a digital baseband signal) that is configured to: obtain a plurality of radio frequency (RF) signals corresponding to different communication protocols via the plurality of different type of wireless networks (Hwang, see paragraph [0216], FIG. 1 to 21, an RF signal  in a device may be configured to implement one or more protocols, such as layers of the air interface protocols for communication see Table 1, and the protocol, such as, internet protocol is used to wireless use internet service like local area network ); merge Hwang, see paragraph [0073],  an NR system may utilize a single high–frequency band, e.g., a millimeter–frequency band of 6 GHz or more, in order to transmit data while maintaining a high data rate for a large number of users in a wide frequency band, this approach creates  the millimeter-frequency band that  may have a frequency characteristic in which the signal attenuation is very high, and to avoid this, an NR system may utilize a high frequency band, and transmit a signal beam in a specific direction using  a narrow beam and this narrow beam has a specific frequency characteristic where  the range of a single base station may be narrowed, the base station may collect a plurality of narrow beams and provide services over a wide band that encompasses or merges  the plurality of narrow beams).

However, Hwang does not explicitly teach and transmit the mmWave RF signal of the specified frequency to the second communication device, wherein the second communication device comprises a second digital signal processor that is configured to extract, from the transmitted mmWave RF signal, a wireless wide area network signal, a wireless local area network signal, a wireless personal area network signal, or a combination thereof that corresponds to the plurality of RF signals. However, Rofougaran in the same or similar field of endeavor teaches and transmit the mmWave RF signal of the specified frequency to the second communication device, wherein the second communication device comprises a second digital signal processor that is configured to extract, from the transmitted mmWave RF signal, a wireless wide area Rofougaran, see paragraph[0019],  this is a wireless communication using a wireless network using a wide range of frequency spectrum, such as 3G, 4G, 5G NR, or true 5G, each antenna may be configured with a different wireless network, multiple frequency spectrums may be supported together; for 5G NR, there may be two NR frequency Ranges (frequency range 1 and 2 or type 1 and 2) that may be utilized for practical implementations Frequency range 1 or type 1 may overlap and extend 4G LTE frequencies, operating from 450 MHz to 6,000 MHz, which is also commonly referred to as NR or sub-6 gigahertz (GHz); frequency range 2 or type 2 operates at a much higher about 24 GHz to 52 GHz, which is commonly also referred to as millimeter wave (mmWave), although `millimeter` frequency length typically begins at 30 GHz. Note: the phase array of antenna is used to communicate with multiple different wireless network as disclosed in FIG. 3). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Rofougaran into Hwang’s system/method because it would enable the production of switched beamforming.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power efficient and non-computational resource intensive beamforming for communication (Rofougaran; [0035]).

Regarding claim 13. A wireless communication method, comprising: in a first communication device that comprises a digital signal processor: providing, by the digital signal processor, access to a first type of communication network to a plurality of communication systems that are communicatively coupled to the first communication device via a plurality of different type of wireless networks; obtaining, by the digital signal processor, a plurality of radio frequency (RF) signals corresponding to different communication protocols via the plurality of different type of wireless networks(Hwang, see paragraph [0216], FIG. 1 to 21, processor in a device may be configured to implement one or more protocols, such as layers of the air interface protocols for communication and each narrow band is configured with the respective protocol);  merging, by the digital signal processor, the obtained plurality of RF signals corresponding to different communication protocols into a mmWave RF signal of a specified frequency (Hwang, see paragraph [0073],  an NR system may utilize a single high–frequency band, e.g., a millimeter–frequency band of 6 GHz or more, in order to transmit data while maintaining a high data rate for a large number of users in a wide frequency band, this approach creates  the millimeter-frequency band that  may have a frequency characteristic in which the signal attenuation is very high, and to avoid this, an NR system may utilize a high frequency band, and transmit a signal beam in a specific direction using  a narrow beam and this narrow beam has a specific frequency characteristic where  the range of a single base station may be narrowed, the base station may collect a plurality of narrow beams and provide services over a wide band that encompasses the plurality of narrow beams); and transmitting, by the digital signal processor, the mmWave RF (Hwang, see paragraph [0073], an NR system that utilizes at least a band of 6 GHz may transmit a signal beam in a specific direction, rather than in all directions, so as to transmit a narrow beam, the base station may collect a plurality of narrow beams and provide services over a wide band that encompasses the plurality of narrow beams, and each narrow band represents a specific frequency). 

Regarding claim 14: Hwang discloses the  method according to claim 13, further comprising up converting a frequency of each of the plurality of RF signals to a different frequency to cause the merge into the mmWave RF signal (Alpman, see paragraph [2611], FIG. 4,  and I/Q generator may be included as part of, and/or may perform one or more operations and/or functionalities of, an up converter and/or a downconverter, e.g., as part of sub-system (FIG. 4), and/or a radio chain, e.g., as part of sub-system (FIG. 4), and/or any other sub-system and/or element, if desired).  

Regarding claim 15: Hwang discloses the  method according to claim 13, further comprising mapping and aligning the plurality of RF signals corresponding to different communication protocols in the mmWave RF signal in accordance to a number of source antennas from which the plurality of RF signals are obtained (Hwang, see paragraph [0074], in the millimeter frequency band, that is, in the millimeter wave (mmW) band, wavelengths are typically shortened, and this allows a plurality of antenna elements to be installed in the same area. For example, in a 30 GHz band with a wavelength of about 1 cm, a total of 100 antenna elements can be installed in a 5-by-5 cm panel in a two-dimensional array at 0.5 lambda (wavelength) intervals, and coverage or throughput may be increased by increasing the beamforming gain through a plurality of antenna elements).  

Regarding claim 16: Hwang discloses the  method according to claim 13, further comprising providing the mmWave RF signal of the specified frequency to a plurality of second communication devices in a chain transmission or a parallel transmission, wherein each second communication device of the plurality of second communication devices is configured to extract, from the mmWave signal, at least one of the merged plurality of RF signals (Hwang, see paragraph [0073],  an NR system may utilize a high frequency band, and transmit a signal beam in a specific direction using  a narrow beam, and this narrow band communicates with one of second communication devices that is configured to extract from the narrow band that is part of the mmWave RF signal as one of the merged plurality of RF signals).  

Regarding claim 17: Hwang discloses the  method according to claim 13, wherein each of the plurality of RF signals communicated over a corresponding type of wireless network of the plurality of different type of wireless networks has a defined communication range(Hwang, see paragraph [0073],  an NR system may utilize a single high–frequency band, e.g., a millimeter–frequency band of 6 GHz or more, in order to transmit data while maintaining a high data rate for a large number of users in a wide frequency band, this approach creates  the millimeter-frequency band may have a frequency characteristic in which the signal attenuation is very high to avoid this, an NR system may utilize a high frequency band, and transmit a signal beam in a specific direction using  a narrow beam, each beam may transmit in a specific direction and may require an extension device to make the narrow band strong enough to reach it destination device), wherein a coverage of the plurality of RF signals corresponding to the different communication protocols(Hwang, see paragraph [0216], FIG. 1 to 21, processor in a device may be configured to implement one or more protocols, such as layers of the air interface protocols for communication) is extended beyond the defined communication range based on the transmit of the mmWave RF signal of the specified frequency that includes the plurality of RF signals (Rofougaran, see paragraph[0060], a mmWave radio frequency signal may be received by a repeater device from the base station to extend the range of the signal).
 
Regarding claim 18: Hwang discloses a  non-transitory computer-readable medium having stored thereon, computer implemented instructions, which when executed by a processor in a communication apparatus, causes the communication apparatus to execute operations, the operations comprising: obtaining a plurality of radio frequency (RF) signals (Hwang, see paragraph [0074], in a millimeter wave (mmW) band, wavelengths are typically shortened, and this allows a plurality of antenna elements to be installed in the same area, for example, in a 30 GHz band with a wavelength of about 1 cm, a total of 100 antenna elements can be installed in a 5-by-5 cm panel in a two-dimensional array at 0.5 lambda (wavelength) intervals; in mmW, coverage or throughput may be increased by increasing the beamforming gain through a plurality of antenna elements and each antenna element may represent a communication with a device in a communication network thus making communication possible a single device to communicate with plurality of communication networks) corresponding to different communication protocols via the plurality of different type of wireless networks(Hwang, see paragraph [0216], FIG. 1 to 21, processor in a device may be configured to implement one or more protocols, such as layers of the air interface protocols for communication); merging the obtained plurality of RF signals corresponding to different communication protocols into a mmWave RF signal of a specified frequency; and transmitting the mmWave RF signal of the specified frequency to a second communication device (Hwang, see paragraph [0073],  an NR system may utilize a single high–frequency band, e.g., a millimeter–frequency band of 6 GHz or more, in order to transmit data while maintaining a high data rate for a large number of users in a wide frequency band, this approach creates  the millimeter-frequency band may have a frequency characteristic in which the signal attenuation is very high, and  to avoid this, an NR system may utilize a high frequency band, and transmit a signal beam in a specific direction using  a narrow beam where  the range of a single base station may be narrowed, the base station may collect a plurality of narrow beams and provide services over a wide band that encompasses the plurality of narrow beams).  

Rofougaran, see paragraph[0019], a wide range of frequency spectrum, such as 3G, 4G, 5G NR, or true 5G, multiple frequency spectrums may be supported together; for 5G NR, there may be two NR frequency Ranges (frequency range 1 and 2 or type 1 and 2) that may be utilized for practical implementations Frequency range 1 or type 1 may overlap and extend 4G LTE frequencies, operating from 450 MHz to 6,000 MHz, which is also commonly referred to as NR or sub-6 gigahertz (GHz); frequency range 2 or type 2 operates at a much higher about 24 GHz to 52 GHz, which is commonly also referred to as millimeter wave (mmWave), although `millimeter` frequency length typically begins at 30 GHz). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Rofougaran into Hwang’s system/method because it would enable the production of switched beamforming.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve power efficient and non-computational resource intensive beamforming for communication (Rofougaran; [0035]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190313386 to Hwang in view of US. Pub. 20200350980 to Rofougaran and the combination of Hwang and Rofougaran is further combined with US. Pub. 20200091608 to Alpman (hereinafter “Alpman”)



Regarding claim 9: Hwang discloses a digital signal processor configured to obtain a plurality of radio frequency (RF) signals. However, Hwang does not explicitly teach the wireless communication system according to claim 1, wherein the specified frequency of the mmWave RF signal is in the range of 10 gigahertz (GHz) to 300 GHz. However, Alpman in the same or similar field of endeavor teaches the wireless communication system according to claim 1, wherein the specified frequency of the mmWave RF signal is in the range of 10 gigahertz (GHz) to 300 GHz (Alpman, see paragraph [0632], a wireless communication network communicating over a frequency band above 45 Gigahertz (GHz), e.g., 60 GHz. However, other aspects may be implemented utilizing any other suitable wireless communication frequency bands, for example, an Extremely High frequency (EHF) band (the millimeter wave (mmWave) frequency band), e.g. frequency band within the frequency band of between 20 (10) GHz and 300 GHz, a frequency band above 45 GHz, a frequency band below 20 GHz). In view of the above, having the method of Hwang and then given the well-established teaching of Rofougaran, It would have been obvious for one 

Regarding claim 10: Hwang discloses a digital signal processor configured to obtain a plurality of radio frequency (RF) signals. However, Hwang does not explicitly teach the wireless communication system according to claim 1, wherein the specified frequency of the mmWave RF signal is in the range of 55 gigahertz (GHz) to 65 GHz. However, Alpman in the same or similar field of endeavor teaches the wireless communication system according to claim 1, wherein the specified frequency of the mmWave RF signal is in the range of 55 gigahertz (GHz) to 65 GHz (Alpman, see paragraph [0632], a wireless communication network communicating over a frequency band above 45 Gigahertz (GHz), e.g., 60 GHz. However, other aspects may be implemented utilizing any other suitable wireless communication frequency bands, a frequency band above 45 GHz, and a frequency band below 20 GHz).  In view of the above, having the method of Hwang and then given the well-established teaching of Rofougaran, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Rofougaran as modified by Alpman within the system of Hwang because it would allow 

Regarding claim 11: Hwang discloses a digital signal processor configured to obtain a plurality of radio frequency (RF) signals. However, Hwang does not explicitly teach the wireless communication system according to claim 1, wherein the specified frequency of the mmWave RF signal is 60 gigahertz (GHz). However, Alpman in the same or similar field of endeavor teaches the wireless communication system according to claim 1, wherein the specified frequency of the mmWave RF signal is 60 gigahertz (GHz) (Alpman, see paragraph [0632], a wireless communication network communicating over a frequency band above 45 Gigahertz (GHz), e.g., 60 GHz).  In view of the above, having the method of Hwang and then given the well-established teaching of Rofougaran, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Rofougaran as modified by Alpman within the system of Hwang because it would allow antenna ground beneath the monopole antenna to selectively modified to reduce the radiation leakage to the undesired polarization. Furthermore, both references deal with same field of endeavor, thus modification of Hwang by Rofougaran as modified by Alpman  would have been achieve  improved cross polarization issue as disclosed in Alpman para 1495.
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. See below:
Applicant argues that regarding rejections of Independent Claims 1, 12, 13, and 18 the combination of Hwang and Rofougaran has not been shown to expressly or inherently describe at least, for example, the feature of "obtain a plurality of radio frequency (RF) signals corresponding to different communication protocols via the plurality of different type of wireless networks; merge the obtained plurality of RF signals corresponding to different communication protocols into a mmWave RF signal of a specified frequency," as recited in independent claim 1. It was alleged in the Office Action that: obtain a plurality of radio frequency (RF) signals corresponding to different protocols ... ( Hwang, see paragraph [0216] ... RF device may implement one or more protocols ... merge the obtained the obtained plurality of RF signals corresponding to different communication protocols into a mmWave RF signal of a specified frequency( Hwang, see paragraph [0073] Hwang merely describes "an NR system may utilize a high-frequency band, e.g., a millimeter-frequency band of 6 GHz or more, in order to transmit data while maintaining a high data rate for a large number of users in a wide frequency band. However, in such scenarios, the millimeter-frequency band may have a frequency characteristic in which the signal attenuation due to distance is very sharp due to the high-frequency nature of the band. Therefore, to compensate for such sudden attenuation characteristics, an NR system that utilizes at least a band of 6 GHz may transmit a signal beam in a specific 

Examiner respectfully disagrees with applicant as disclosed in paragraph [0073] by the primary reference Hwang, a narrow beam to base station is becomes narrower to serve the users served by the base station, and in the opposite direction the narrower beams are merged into narrow beam and in turn the narrow beam merges into wider beam, and thus the wide beam divided into narrow beam, and the narrow beam divided into narrower beam, and in the opposite direction, narrower beam is merged into narrow beam, the narrow beam is merged into wide beam. Hwang also discloses a beamforming (narrow beam) as part of the wider beam and each beamforming is separate from the other in millimeter frequency band by phase difference as disclosed in paragraph 0075, 
 
 Examiner respectfully indicates that for reasons given to the presented arguments, the decision made by the previous office action is still valid.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                                                                 /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476